 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 10th
day of January 2007 by and between ERIC LOUGHMILLER (“Loughmiller”) and
INSURANCE AUTO AUCTIONS, INC., an Illinois corporation (“Company”).
RECITALS
     WHEREAS, the Company desires to employ Loughmiller and Loughmiller desires
to maintain employment with the Company upon the terms and conditions set forth
below.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed that:
     1. Employment. The Company hereby employs Loughmiller, and Loughmiller
hereby accepts employment with the Company, as Sr. Vice President and Chief
Financial Officer, whose duties include overseeing all financial and accounting
matters of the Company and its affiliated companies as determined by the Chief
Executive Officer. Loughmiller shall be an executive officer of the Company and
shall be subject to the direction and control of the President and Chief
Executive Officer of the Company and the Board of Directors of the Company (the
“Board”). Loughmiller shall devote all of his business time and services to the
business and affairs of the Company. Loughmiller shall also perform such other
executive-level duties consistent with his position as Sr. Vice President and
Chief Financial Officer as may be assigned to him from time to time by the Chief
Executive Officer, including serving as an officer and/or director of the
Company’s operating subsidiaries. The duties and services to be performed by
Loughmiller hereunder shall be substantially rendered at the Company’s principal
offices as determined by the Board, except for reasonable travel on the
Company’s business incident to the performance of Loughmiller’s duties.
     2. Compensation. As compensation for Loughmiller’s services provided
hereunder, the Company agrees to provide the following compensation:
     2.1. Base Salary. While this Agreement is in effect, the Company agrees to
pay to Loughmiller a base salary at the rate of $260,000 per annum commencing on
the date hereof (“Base Salary”). The Base Salary shall be subject to annual
review by the Board and any committee thereof (“Committee”) or the Compensation
Committee and may be increased by the Board in their sole and absolute
discretion but may not be decreased. Such salary shall be payable to Loughmiller
in such equal periodic payments as the Company generally pays its employees, but
in no event less frequently than monthly.

 



--------------------------------------------------------------------------------



 



     2.2. Incentives. As additional compensation for performance of the services
rendered by Loughmiller during the term of this Agreement, the Company will pay
to Loughmiller, in cash, a performance bonus equal to seventy-five percent (75%)
of Loughmiller’s annual salary based upon the achievement of objectively
quantifiable and measurable goals and objectives which shall be determined, in
advance, by the Compensation Committee of the Board with respect to each fiscal
year of the Company. This amount is hereinafter referred to as “Incentive
Compensation.”
     2.3. Options. The Company shall cause the Committee delegated by the Board
to administer the Option Plan (as defined below) to grant to Loughmiller shares
of the Company’s common stock (the “Option”), to be determined. The Option shall
be granted under the Axle Holdings, Inc. Stock Incentive Plan, as may be amended
from time to time (the “Stock Incentive Plan”). The exercise price of the Option
granted pursuant to this Section 2.3 shall be equal to 100% of the fair market
value of the common stock on the close of business on the day that the grant
becomes effective, subject to the vesting and termination provisions as
described below. The Option shall become exercisable in four equal annual
installments beginning on the first anniversary of the grant date, and, except
as provided below, shall be subject to the usual terms and conditions of options
issued pursuant to and in accordance with the Option Plan.
     2.4. Benefits. During the term of his employment or for such time as
otherwise provided in this Agreement, Loughmiller shall be entitled to
participate in such vacation, auto allowance, benefit plans, fringe benefits,
life insurance, medical and dental plans (beginning on the first day of
employment), retirement plans and other programs as are offered from time to
time by the Company and are described in the Company’s employee benefit
handbooks. Loughmiller shall be entitled to four weeks of paid vacation each
calendar year, subject to any limitations on carryover of unused vacation
generally applicable to employees. Loughmiller shall be authorized to incur
necessary and reasonable travel, entertainment and other business expenses in
connection with his duties hereunder. In connection with expenses pursuant to
this Section 2.4, the Company shall reimburse Loughmiller for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company’s generally applicable policies.
     2.5. Indemnification. The Company shall indemnify Loughmiller in accordance
with the terms of the Company’s standard form of Indemnification Agreement.
     3. Termination.
     3.1. At Will Nature of Employment. Employment with the Company is not for a
specific term and can be terminated by Loughmiller or the Company at any time
for any reason, with or without cause. Any contrary representations that may
have been made or that may be made to Loughmiller are superseded by this
Agreement. In addition, this Agreement shall terminate by reason of
Loughmiller’s death or the substantial inability of

 



--------------------------------------------------------------------------------



 



Loughmiller, by reason of physical or mental illness or accident, to perform his
regular responsibilities hereunder indefinitely or for a period of one hundred
eighty (180) days (a “Disability”).
     3.2. Company’s Obligations on Termination Apart from a Change of Control.
          (a) No Obligations Other Than as Required by Law for Voluntary
Termination or Cause. The Company shall have no obligations to pay Loughmiller
any severance payments or continue to cover Loughmiller and/or his beneficiaries
under the Company’s health plan (other than as required by law) if this
Agreement is terminated for any of the following reasons:
     (i) Voluntary Termination. Loughmiller voluntarily terminates this
Agreement; or
     (ii) Cause. The Company terminates Loughmiller’s employment at any time
during the term of this Agreement for Cause. For purposes of this Agreement,
“Cause” shall mean:
     (A) the willful and continued failure of Loughmiller to perform
substantially his duties with the Company or one of its affiliates (other than
any such failure resulting from incapacity due to medically documented illness
or injury), 30 days after a written demand for substantial performance is
delivered to Loughmiller by the Board which specifically identifies the manner
in which the Board believes that Loughmiller has not substantially performed his
duties; or
     (B) the willful engaging by Loughmiller in illegal conduct or misconduct
which is injurious to the Company,
in each case as determined in the good faith opinion of the Board.
          (b) Death and Disability Obligations. If this Agreement is terminated
due to death or Disability, the Company shall pay to Loughmiller (or his legal
representatives as the case may be) the specific obligations as set forth below:
     (i) Death. Loughmiller’s employment shall terminate automatically upon
Loughmiller’s death. If Loughmiller’s employment under this Agreement is
terminated by reason of his death, the Company’s sole obligation to
Loughmiller’s legal representatives shall be to pay or cause to be paid, within
thirty (30) days of the Date of Termination (as hereinafter defined), to such
person or persons as Loughmiller shall have

 



--------------------------------------------------------------------------------



 



designated for that purpose in a notice filed with the Company, or, if no such
person shall have been so designated, to his estate, the amount of Loughmiller’s
Accrued Obligations (as hereinafter defined). Any amounts payable under this
Section 3.2(b)(i) shall be exclusive of and in addition to any payments or
benefits which Loughmiller’s widow, beneficiaries or estate may be entitled to
receive pursuant to any pension plan, profit sharing plan, any employee benefit
plan, equity incentive plan or life insurance policy maintained by the Company.
     (ii) Disability. If the Disability of Loughmiller occurs, the Company may
give to Loughmiller written notice in accordance with Section 6.1 of this
Agreement of its intention to terminate Loughmiller’s employment. In such event,
Loughmiller’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Loughmiller (the “Disability Effective
Date”), unless within the 30-day period after such receipt, Loughmiller returns
to full-time performance of his duties. The Company’s sole obligation to
Loughmiller shall be payment of Accrued Obligations (as hereinafter defined) and
the timely payment or provision of other benefits, including disability and
other benefits provided by the Company to disabled executives and/or their
families in accordance with such Company plans, programs, practices and policies
relating to disability, if any.
          (c) Obligations for All Other Termination Reasons. For any other
reason, upon the termination of this Agreement and Loughmiller’s employment
hereunder apart from a Change of Control, the Company shall pay to Loughmiller
an amount equal to the sum of (i) Loughmiller’s annual base salary at the time
Loughmiller’s employment is terminated; plus (ii) Loughmiller’s average annual
bonus received over the eight (8) fiscal quarters of the Company immediately
preceding Company’s fiscal quarter during which Loughmiller’s employment is
terminated, without exceeding Loughmiller’s target bonus for Company’s fiscal
year during which Loughmiller’s employment is terminated, provided, however,
that Loughmiller shall receive his target bonus if he is terminated within his
first eight (8) fiscal quarters with the Company; plus (iii) Loughmiller’s auto
allowance for the Company’s fiscal year during which Loughmiller’s employment is
terminated. In addition, the Company shall provide, at Company’s expense,
continued coverage for Loughmiller and his beneficiaries for a period extending
through the earlier of the date Loughmiller begins any subsequent full-time
employment for pay and the date that is one (1) year after Loughmiller’s
termination of employment, under the Company’s health plan covering Loughmiller
and Loughmiller’s beneficiaries, provided that Loughmiller properly elects
coverage pursuant to Title I, Part 6 of the Employee Retirement Income Security
Act of 1974, as amended (“COBRA”).

 



--------------------------------------------------------------------------------



 



     3.3. Company’s Obligations on Termination Due to a Change of Control.
     (a) Definitions.

  (i)   For purposes of this Agreement, a “Change of Control” shall mean:

     (A) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (for the purposes of this Section 3.3, a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company shall not constitute a Change of Control;
or
     (B) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual (other than an individual whose
initial assumption of office occurs as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board) who becomes a director subsequent to the date hereof whose election or
nomination for election was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or
     (C) consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”) unless, following such Business Combination, (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially

 



--------------------------------------------------------------------------------



 



all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Business Combination of the Outstanding Company Voting Securities and
(ii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
     (D) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
     (ii) For purposes of this Agreement, “affiliated companies” shall include
any company controlled by, controlling or under common control with the Company.
     (iii) For purposes of this Agreement, “Involuntary Termination” shall mean
Loughmiller’s voluntary termination following (A) a change in Loughmiller’s
position with the Company which materially reduces Loughmiller’s level of
responsibility, (B) a reduction in Loughmiller’s Base Salary, or (C) a change in
Loughmiller’s place of employment, which is more than seventy-five (75) miles
from Loughmiller’s place of employment prior to the change, provided and only if
such change or reduction is effected without Loughmiller’s written concurrence.
     (iv) For purposes of this Agreement, “Date of Termination” shall mean
(A) if Loughmiller’s employment is terminated by the Company for Cause, or by
Loughmiller, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (B) if Loughmiller’s employment is
terminated by the Company for other than for Cause or Disability, the date on
which the Company notifies Loughmiller of such termination and (C) if
Loughmiller’s employment is terminated by reason of death or Disability, the
date of death of Loughmiller or the Disability Effective Date, as the case may
be.
     (v) For purposes of this Agreement, “Accrued Obligations” shall mean the
sum of (A) Loughmiller’s Base Salary through the Date of Termination to the
extent not theretofore paid, (B)the greater of (I) the product of (x) any
Incentive Compensation paid to or deferred by Loughmiller for the fiscal year
preceding the fiscal year in which Loughmiller’s Date of Termination occurs
(annualized in the event that Loughmiller was not employed by the Company for
the whole of such fiscal year) and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of

 



--------------------------------------------------------------------------------



 



which is 365 and (II) the average of the past three (3) years’ annual bonuses,
provided, however, that Loughmiller shall receive his target bonus if he is
terminated within his first eight (8) fiscal quarters with the Company (such
greater amount being the “Highest Annual Bonus”) and (C) any compensation
previously deferred by Loughmiller (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid. Notwithstanding the foregoing, in no event will Loughmiller be
entitled to a duplication of any Incentive Compensation payments.
          (b) Severance Benefits for Termination Within Two (2) Years of a
Change of Control. If Loughmiller’s employment with the Company terminates by
reason of Loughmiller’s Involuntary Termination (as defined in
Section 3.3(a)(iii) above) or termination by the Company without Cause (as
defined in Section 3.2(a)(ii)) above) within two (2) years of the effective date
of the Change of Control, Loughmiller shall be entitled to receive the
following:
     (i) Company shall continue to pay Loughmiller an amount equal to 150% of
the sum of (A) Loughmiller’s Base Salary and (B) his Highest Annual Bonus;
     (ii) Company shall pay Loughmiller any Accrued Obligations; and
     (iii) Company shall also provide, at its expense, continued coverage of
Loughmiller and Loughmiller’s beneficiaries for eighteen (18) months after the
Date of Termination or until Loughmiller commences any full-time employment,
whichever comes first, under the Company’s health plan covering Loughmiller and
Loughmiller’s beneficiaries, provided, however, that Loughmiller properly elects
coverage pursuant to COBRA.
          (c) Severance Benefits for Termination After the Second Year Following
a Change of Control. If Loughmiller is terminated after the second year
following a Change of Control, the Company’s obligations are as set forth in
Section 3.2 of this Agreement.
          (d) Stock Options After a Change of Control. Subject to Section 2.3 of
this Agreement, all Loughmiller’s outstanding stock options to purchase Company
common stock shall accelerate and become fully exercisable.
     3.4. Certain Additional Payments by the Company; Excise Tax Gross-up. A
“Gross-Up Payment” (as defined below) shall be made to Loughmiller when payments
of compensation payable to Loughmiller on termination of employment in
connection with a Change of Control, including, without limitation, the vesting
of an option or other non-cash benefit or property, whether pursuant to the
terms of any applicable plan, arrangement or agreement with the Company or any
of its affiliated companies (the “Total Payments”)

 



--------------------------------------------------------------------------------



 



would trigger a tax imposed on Loughmiller under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Excise Tax”).
     For purposes hereof, the Gross-Up Payment shall mean a payment to
Loughmiller in such amount as is necessary to ensure that the net amount
retained by Loughmiller, after reduction for any Excise Tax (including any
penalties or interest thereon) on the Total Payments and any federal, state and
local income or employment tax and Excise Tax on the Gross-Up Payment provided
for by this Section 3.4, but before reduction for any federal, state or local
income or employment tax on the Total Payments, shall be equal to the Total
Payments.
     3.5. Exclusive Benefits. If more than one benefit due to termination
becomes payable under Sections 3.2 or 3.3, the greatest of such benefits shall
become payable to the exclusion of all other such benefits and shall be in lieu
of any other severance or similar benefits that would otherwise be payable under
any other agreement, plan, program or policy of the Company. Notwithstanding
anything in the prior sentence to the contrary, Loughmiller shall be entitled to
benefits and incentives under all benefit plans and equity incentive plans,
policies and programs (except as expressly excluded herein, including, without
limitation, Section 2.3 of this Agreement) according to the terms of such
benefit plans and equity incentive plans, policies and programs as in effect
from time to time, including any acceleration of vesting provisions in the
Company’s option plans, including any benefits under the Executive Severance
Plan for Officers.
     4. Inventions and Creations. Loughmiller agrees that all inventions,
discoveries, improvements, ideas and other contributions (collectively
“Inventions”) whether or not copyrighted or copyrightable, patented or
patentable, or otherwise protectable in law, which are conceived, made,
developed or acquired by Loughmiller, either individually or jointly, during his
employment with the Company or any of its subsidiaries, and which relate in any
manner to the business of the Company or any of its subsidiaries, shall belong
to the Company and Loughmiller does hereby assign and transfer to the Company
his entire right, title and interest in the Inventions. Loughmiller agrees to
promptly and fully disclose the Inventions to the Company, in writing if
requested by the Company, and to execute and deliver any and all lawful
application, assignment and other documents which the Company requests for
protecting the Inventions in the United States or any other country. The Company
shall have the full and sole power to prosecute such applications and to take
all other action concerning the Inventions, and Loughmiller will cooperate fully
within a lawful manner, at the expense of the Company, in the preparation and
prosecution of all such applications and in any legal actions and proceedings
concerning the Inventions. The provisions of this Section 4 shall survive the
termination of this Agreement.

 



--------------------------------------------------------------------------------



 



     5. Non-Competition; Non-Solicitation; Confidential Information.
     5.1. Non-Competition Agreement. Loughmiller hereby acknowledges and agrees
that the Company actively engages in its business throughout all of North
America. Accordingly, Loughmiller agrees that during the Non-Competition Period
(as defined below), Loughmiller will not, directly or indirectly, whether as a
partner, officer, shareholder, advisor, employee or otherwise, promote,
participate, become employed by, or engage in any activity or other business
similar to the Company’s business or any entity engaged in a business
competitive with the Company’s business in any state within the United States as
well as in Canada or Mexico. If Loughmiller fails to comply with the provisions
of this Section 5.1, the Company may, in addition to pursuing all other remedies
available to the Company under law or in equity as a result of such breach,
cease payment of all severance benefits under Section 3. For purposes hereof,
“Non-Competition Period” shall mean the period commencing on the date hereof and
ending eighteen (18) months after the later of the termination of Loughmiller’s
employment hereunder or Loughmiller’s submission of his resignation, or removal
of Loughmiller as Vice President, Corporate Counsel and Assistant Secretary of
the Company and the Company’s payment and provision of Change of Control
severance benefits pursuant to Section 3.3.
     5.2. Non-Solicitation Agreement. During the term of this Agreement and for
a period of eighteen (18) months thereafter, Loughmiller shall not, directly or
indirectly, individually or on behalf of any Person (as defined below) solicit,
aid or induce (a) any then current employee of the Company to leave the Company
in order to accept employment with or render services for Loughmiller or such
Person or (b) any customer, client, vendor, lender, supplier or sales
representative of the Company or similar persons engaged in business with the
Company to discontinue the relationship or reduce the amount of business done
with the Company. “Person” means any individual, a partnership, a corporation,
an association, a limited liability company, a joint stock company, a trust, a
joint venture, an unincorporated organization, a governmental entity, or any
department, agency or political subdivision thereof, or an accrediting body.
     5.3. Confidential Information. Loughmiller acknowledges and agrees that he
is in possession of and will be exposed to during the course of, and incident
to, his employment by and affiliations with the Company, Confidential
Information (as defined herein) relating to the Company and its affiliated
companies. For purposes hereof, “Confidential Information” shall mean all
proprietary or confidential information concerning the business, finances,
financial statements, properties and operations of the Company and its
affiliated companies, including, without limitation, all customer and
prospective customer and supplier lists, know-how, trade secrets, business and
marketing plans, techniques, forecasts, projections, budgets, unpublished
financial statements, price lists, costs, computer programs, source and object
codes, algorithms, data, and other original works of authorship, along with all
information received from third parties and held in confidence by the Company
and its affiliated companies (including, without

 



--------------------------------------------------------------------------------



 



limitation, personnel files and employee records). During the Non-Competition
Period and at all times thereafter, Loughmiller will hold the Confidential
Information in the strictest confidence and will not disclose or make use of
(directly or indirectly) the Confidential Information or any portion thereof to
or on behalf of himself or any third party except (a) as required in the
performance of his duties as an employee, director or shareholder of the
Company, (b) as required by the order of any court or similar tribunal or any
other governmental body or agency of appropriate jurisdiction; provided, that
Loughmiller shall, to the extent practicable, give the Company prior written
notice of any such disclosure and shall cooperate with the Company in obtaining
a protective order or such similar protection as the Company may deem
appropriate to preserve the confidential nature of such information. The
foregoing obligations to maintain the Confidential Information shall not apply
to any Confidential Information which is or, without any action by Loughmiller,
becomes generally available to the public. Upon termination of any employment or
consulting relationship between the Company and Loughmiller, Loughmiller shall
promptly return to the Company all physical embodiments of the Confidential
Information (regardless of form or medium) in the possession of or under the
control of Loughmiller.
     5.4. Scope of Restriction. The parties have attempted to limit the scope of
the covenants set forth in Section 5 to the extent necessary. The parties
recognize, however, that reasonable people may differ in making such
determination. Consequently, the parties hereby agree that if the scope and
duration of such covenants would, but for this provision, be deemed by a court
of competent authority to be unreasonable or otherwise unenforceable, such court
may modify such covenants to the extent that such court determines to be
necessary in order to grant enforcement thereof as so modified.
     5.5. Remedies. The parties hereto recognize that the Company will suffer
irreparable injury in the event of a breach of the terms of Section 5 by
Loughmiller. In the event of a breach of the terms of Section 5, the Company
shall be entitled, in addition to any other remedies and damages available and
without proof of monetary or immediate damage, to a temporary and/or permanent
injunction, without the necessity of posting a bond, to restrain the violation
of Section 5 by Loughmiller or any Persons acting for or in concert with him.
Such remedy, however, shall be cumulative and nonexclusive and shall be in
addition to any other remedy which the parties may have.
     5.6. Common Law of Torts or Trade Secrets. The parties agree that nothing
in this Agreement shall be construed to limit or negate the common law of torts
or trade secrets where it provides the Company with broader protection than that
provided herein.
     5.7. Survival of Section 5. The provisions of Section 5 shall survive the
termination of Loughmiller’s employment and the termination of this Agreement.

 



--------------------------------------------------------------------------------



 



     6. General Provisions.
     6.1. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable express courier service (charges
prepaid), sent by facsimile (with copy sent via another method approved herein),
or mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid. Such notices, demands and other communications
shall be sent to the Company and to Loughmiller at the addresses indicated
below:

             
 
  If to the Company:   Insurance Auto Auctions, Inc.    
 
      Two Westbrook Corporate Center    
 
      Suite 500    
 
      Westchester, Illinois 60154    
 
      Phone:708-492-7000    
 
      Fax:708-492-7078    
 
      Attention:President & CEO    
 
           
 
  With copies to:   Katten Muchin Zavis    
 
      525 West Monroe Street, Suite 1900    
 
      Chicago, Illinois 60661    
 
      Phone:312-902-5267    
 
      Fax:312-577-8885    
 
      Attention:Herbert Wander, Esq.    
 
           
 
  If to Loughmiller:   Eric Loughmiller    
 
      Insurance Auto Auctions, Inc.    
 
      Two Westbrook Corporate Center    
 
      Suite 500    
 
      Westchester, IL 60154    
 
      Phone:708-492-7219    
 
      Fax:708-492-7575    
 
           
 
  With copies to:        
 
     
 
   
 
     
 
   
 
     
 
   
 
     
 
   

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 



--------------------------------------------------------------------------------



 



     6.2. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the parties
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
     6.3. Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of either party hereto shall bind such party and its
heirs, legal representatives, successors and assigns and inure to the benefit of
the other party hereto and their heirs, legal representatives, successors and
assigns.
     6.4. Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by the laws
of the State of Illinois without giving effect to the provisions thereof
regarding conflict of laws.
     6.5. Resolution of Disputes; Arbitration. Should a dispute arise concerning
this Agreement, its interpretation or termination, or Loughmiller’s employment
with the Company, either party may request a conference with the other party to
this Agreement and the parties shall meet to attempt to resolve the dispute.
Failing such resolution within thirty (30) days of ether party’s request for a
conference, the Company and Loughmiller shall endeavor to select an arbitrator
who shall hear the dispute. In the event the parties are unable to agree on an
arbitrator, Loughmiller and Company shall request the American Arbitration
Association (“AAA”) to submit a list of nine (9) names of persons who could
serve as an arbitrator. The Company and Loughmiller shall alternately remove
names from this list (beginning with the party which wins a flip of a coin)
until one person remains and this person shall serve as the impartial
arbitrator. The arbitration shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes as promulgated by the AAA. The
decision of the arbitrator shall be final and binding on both parties. Each
party shall bear equally all costs of the arbitrator.
     The arbitrator shall only have authority to interpret, apply or determine
compliance with the provisions set forth in this Agreement, but shall not have
the authority to add to, detract from or otherwise alter the language of this
Agreement.
     6.6. Representations of Loughmiller. Loughmiller hereby represents and
warrants to the Company that his execution, delivery and performance of this
agreement will not violate or result in any breach of any agreement, contract,
understanding or written policy to which Loughmiller is subject as a result of
any prior employment, any investment or otherwise. Loughmiller is not subject to
any agreement, contract or understanding which in any way restricts or limits
his ability to accept employment with the Company or perform the services
contemplated herein.

 



--------------------------------------------------------------------------------



 



     6.7. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
     6.8. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.
     6.9. Amendments and Waivers. No modification, amendment or waiver of any
provisions of this Agreement shall be effective unless approved in writing by
each of the parties hereto. The Company’s failure at any time to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and will not affect the right of the Company to enforce each and
every provision hereof in accordance with its terms.
     6.10. Non-Assignment. This Agreement shall not be assigned by Loughmiller.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

              INSURANCE AUTO AUCTIONS, INC.
 
       
 
  By:   /s/ Thomas C. O’Brien
 
       
 
  Name:   Thomas C. O’Brien
 
  Title:   President and Chief Executive Officer
 
       
 
      /s/ Eric Loughmiller
 
       
 
      ERIC LOUGHMILLER

 